Citation Nr: 1511777	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  07-02 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU), to include on an extraschedular basis under 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, in pertinent part, denied the claim of entitlement to TDIU.

This claim was remanded by the Board in November 2009, October 2011, and November 2012 for further development, including for consideration by the Director of the Compensation and Pension Service of whether a TDIU was warranted on an extraschedular basis and for the provision of VA examinations and opinions to ascertain the impact of all of his service-connected disabilities on his employability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  That development having been completed, the claim returns for appellate review.


FINDING OF FACT

The Veteran's service-connected disabilities, including his chronic musculoligamentous low back strain with mild discogenic disease; left knee degenerative joint disease, status post arthroscopic synovectomy, medial meniscectomy, lateral patellar release, and chondroplasty; left knee limitation of extension; tinnitus; hemorrhoids; and bilateral hearing loss, do not preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on unemployability due to service-connected disability, including on an extra-schedular basis, have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.16 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

As concerning VA's duty to notify, the Veteran was provided with the relevant notice and information in letters dated in May 2005 and December 2005, prior to the initial adjudication of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's lay statements and argument in support of his claims, service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file, to the extent obtainable.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  The Veteran was also examined for VA compensation purposes on multiple occasions throughout the pendency of the appeal, including in June 2005, November 2011, and February 2013.  These examination reports contain the information needed to assess the potential entitlement to a TDIU and address the nature, severity, functional impairment, and occupational impact of his service-connected disabilities.  See 38 C.F.R. §§ 3.327, 4.2.  Taken together, the examination reports contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide the relevant findings necessary to allow the Board to make a decision on this claim.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) 


Additionally, as noted, the claim was submitted on remand to the Director of the Compensation and Pension Service for an initial decision on the question of whether a TDIU is warranted on an extra-schedular basis.  See 38 C.F.R. §§ 3.321(b), 4.16(b); see also November 2009 Board Decision and Remand; April 2011 Decision of the Director of the Compensation and Pension Service.

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II. Analysis

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  This is so, provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 


The Veteran's service-connected disabilities are as follows: chronic musculoligamentous low back strain with mild discogenic disease, currently rated as 20 percent disabling; left knee degenerative joint disease (DJD), status post arthroscopic synovectomy, medial meniscectomy, lateral patellar release, and chondroplasty, currently rated as 10 percent disabling; left knee limitation of extension, currently rated as 10 percent disabling; tinnitus, currently rated as 10 percent disabling; hemorrhoids, currently assigned a noncompensable (0 percent) evaluation; and bilateral hearing loss, currently assigned a noncompensable evaluation.  A combined rating of 40 percent is now in effect for the service-connected disabilities, from November 17, 2009.  Therefore, the Veteran does not meet the schedular criteria for a TDIU as he does not have a single service-connected disability ratable at 60 percent or more.  In addition, he does not have one disability rated as 40 percent disabling, nor does he have a combined rating of 70 percent or more.  See 38 C.F.R. § 4.16(a).  As such, he does not meet the criteria for consideration for entitlement to a TDIU on a schedular basis because the ratings do not satisfy the percentage requirements.  Therefore, a TDIU rating is not assignable under 38 C.F.R. § 4.16(a).

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  See 38 C.F.R. § 4.16(b) (stating that "rating boards should submit to the Director of Compensation and Pension Service, for extra-scheduler consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a)).  See also Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board cannot award TDIU rating under 38 C.F.R. § 4.16(b) in the first instance).  


In April 2011, the Director of the Compensation and Pension Service reviewed the Veteran's claims file and determined a TDIU was not warranted on an extra-schedular basis because the Veteran's service-connected low back disorder, left knee DJD, left knee limitation of extension, tinnitus, hemorrhoids, and hearing loss did not preclude all types of work-related activities (substantially gainful employment).  The Director found that the evidence did not demonstrate that the Veteran's service-connected conditions created significant functional restrictions.

Although the Director of Compensation and Pension Service found that entitlement to a TDIU on an extraschedular basis was not warranted, the Board still has the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability after referral to the Director of Compensation and Pension Service.  See Bowling, 15 Vet. App. at 1.  See also Anderson v. Shinseki, 22 Vet.App. 423, 427 (2009) ("[T]here is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal."); Wages v. McDonald, No. 13-2694 (Vet. App. January 23, 2015) (per curiam) (finding that the Board erroneously relied upon the determination of the Director of Compensation and Pension Service as evidence, rather than merely "the de facto decision of the agency of original jurisdiction," subject to de novo review).

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

In this regard, the fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

The evidence reflects that the Veteran completed high school and at least some undergraduate coursework toward a degree in business administration.  See, e.g., January 1978 VA Form 22-1990a, Application for Program of Education or Training for an Individual on Active Duty (reflecting that he completed 12th grade); July 1989 VA Form 22-1995, Request for Change of Program or Place of Training (reconfirming his participation in undergraduate coursework toward and associates degree in business administration).  The Veteran reported that he last worked in June 2010 as a school bus driver.  See March 2011 Statement.  In addition, his previous employment included working as a truck driver, janitor, retail sales associate, and automotive shop manager.   See, e.g., June 2005 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Additionally, he served as a strategic aircraft maintenance technician in the Air Force.  See DD Form 214.  

A review of the pertinent evidence of record fails to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (The law requires only that the Board discuss its reasons for rejecting evidence favorable to him.).

Specifically, the June 2005 VA examiner diagnosed, in pertinent part, mild degenerative joint disease of the left knee with pain limiting activity, status post arthroscopic synovectomy, medial meniscectomy, lateral patellar release, and chondroplasty; mild spondylosis with chronic myofascial/mechanical low back pain with generalized loss of motion; and status post hemorrhoidectomy.  The examiner found the left knee and low back conditions to be productive of "mild functional limitations."  Despite these limitations, the examiner found that the Veteran "appear[ed] to be capable of gainful employment commensurate with his education/training and within his functional limitations."  

Because the examiner failed to adequately support his opinion with sufficient rationale, because the opinion failed to account for the Veteran's service-connected hearing loss and tinnitus, and because the Veteran was subsequently awarded separate and higher ratings for his left knee disorder, the Board sought further medical comment as to his ability to obtain and maintain substantially gainful employment.  See November 2009 Board Remand.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  See, too, Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007) ("[W]hen 'the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.'" (quoting Caluza v. Brown, 7 Vet. App. 498, 50-06 (1998))); 38 C.F.R. § 3.327(a) (2014) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability). 

On reexamination in November 2011, following a review of the claims files and physical evaluation of the Veteran, and considering his service-connected disabilities of chronic musculoligamentous low back strain with mild discogenic disease, left knee DJD, left knee limitation of extension, tinnitus, hemorrhoids, and bilateral hearing loss, the VA examiner opined that "IT IS LESS LIKELY AS NOT THAT the Veteran meets the criteria to be considered solely and medically unable to seek and maintain gainful employment."  The VA examiner further indicated that, in accordance with the Social Security Administration's definition for levels and exertion at work/occupations located on its website, the Veteran was able to perform "sedentary duty skilled and unskilled workloads."  The November 2011 VA examiner reasoned that the Veteran's service-connected conditions were not severe enough to qualify him as being severely and totally disabled; however, his chronic obstructive pulmonary disease (COPD), a disability for which service connection has not been established, would most likely preclude him from seeking and maintaining gainful employment.  See November 2011 VA examination report.  


Because the November 2011 VA examiner failed to provide an opinion as to whether medications prescribed for the Veteran's service-connected disabilities prevented him from securing and maintain gainful employment, the Board, in November 2012, determined that yet another VA opinion was warranted.  See March 2011 Statement from the Veteran (asserting that his pain medications interfered with his ability to drive or operate machinery); November 2012 Board Remand (directing the VA examiner to consider and address the effects of the Veteran's prescribed medications on his employability).  See also Stegall, 11 Vet. App. at 271.

Subsequently, in February 2013 the Veteran was again examined by a VA physician.  Following an examination of the Veteran and a review of the medical evidence of record, including VA treatment records reflecting his prescribed medications, the VA examiner opined that the medications taken for his service connected disabilities did not preclude employment.  Rather, although the Veteran's oxygen therapy prescribed for his nonservice-connected COPD likely precludes him from seeking and maintaining gainful employment, "all other medications . . . actually aid the Veteran in performing" activities of daily living and other occupational activities.   

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disability does not preclude him from securing and following a substantially gainful occupation.  The Veteran has a high school education and has completed at least some undergraduate coursework.  He has work experience as a bus and truck driver, janitor, retail sales associate, automotive shop manager, and strategic aircraft maintenance technician in the Air Force.  Each VA examiner who addressed the matter determined that the Veteran's service-connected disabilities did not render him incapable of gainful employment.  Although certain occupations requiring strenuous physical activity or prolonged sitting and standing may be precluded, the November 2011 VA examining orthopedist found that the Veteran was capable of sedentary and light duty employment.  Moreover, the February 2013 VA examining physician found that the medications taken for his service-connected disabilities improve his level of functioning, rather than further hinder it.  These opinions were based upon review of the claims folder, the Veteran's employment and medical history, and clinical examination of the Veteran.  Thus, the opinions are found to carry great weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight); see also Stefl, 21 Vet. App. at 124.

Although the Veteran has been found to be unemployable as a result of his COPD and associated oxygen therapy, he is not service connected for this condition, and, as noted, nonservice-connected disabilities are not for consideration in this analysis.  Rather, to receive a TDIU, his service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Furthermore, the disability rating assigned each service-connected condition is, itself, recognition that industrial capabilities are impaired.  Van Hoose, 4 Vet. App. at 363.  Indeed, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1.  Additionally, functional impairment, including its effect on employment, is already accounted for in the assignment of a disability rating.  See 38 C.F.R. § 4.21; VAOPGCPREC 6-96., 4.21; VAOPGCPREC 6-96.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  The mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough; instead, the question is whether, when considering the extent of the service-connected disability and his employment and educational background, and without consideration of advancing age, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.; see also 38 C.F.R. §§ 3.341(a), 4.19.  And here, the medical evidence of record reflects that the Veteran's service-connected chronic musculoligamentous low back strain with mild discogenic disease, left knee DJD, left knee limitation of extension, tinnitus, hemorrhoids, and bilateral hearing loss are not productive of functional impairment so severe as to preclude employment.  

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU including on an extra-schedular basis under 38 C.F.R. § 4.16(b).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


